Title: To Thomas Jefferson from John Steele, 30 September 1802
From: Steele, John
To: Jefferson, Thomas


          
            Sir,
            Salisbury September 30th. 1802.
          
          After leaving the seat of Government on the 6th. of last month with the permission which you did me the favor to grant to me, I arrived at this place on the 17th. where I found my family in their usual health; but I had been at home only a few days before nearly the whole of them (& Mrs. Steele of the number) were taken down with a fever which prevails very generally among the inhabitants of this part of the country. Scarcely a single family in our neighbourhood can be said to have escaped. Mine continues to be so much indisposed, that I am under the necessity of relinquishing (for the present) the intention of removing them to the seat of Government, and consequently of requesting that you will be pleased to accept my resignation of the office of Comptr. of the Treasury. With my resignation you will I hope also have the goodness to accept an assurance that I am duly sensible of your polite treatment, and that in future it cannot but be a source of pleasing and grateful reflection to me to have been invited by you to continue in the public service.
          I have the honor to be, Sir With perfect consideration, Your most obedient & huml serv
          
            Jno. Steele
          
          
            A letter to the Secretary of the Treasy. of which the enclosed is a copy, suggests several modes by which the unfinished business of the Office may be compleated.
            J. S.
          
        